Citation Nr: 1000050	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-10 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss.

3.  Entitlement to an increased disability evaluation for 
residuals of a bunionectomy of the right great toe with 
arthritis of the first metatarsal phalangeal joint, rated as 
noncompensable prior to April 9, 2008 and 10 percent 
disabling thereafter.

4.  Entitlement to an increased disability evaluation for 
hemorrhoids, rated as noncompensable prior to February 13, 
2007 and 10 percent disabling thereafter.

5.  Entitlement to service connection for a bilateral knee 
disability.

6.  Entitlement to service connection for arthritis of the 
lumbar spine.

7.  Entitlement to service connection for a dental disability 
manifested by lost teeth and a history of bridge replacement.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to March 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2005, April 2006, and August 
2007 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

A November 2005 rating decision denied the Veteran's claims 
of entitlement to increased disability evaluations for his 
service-connected residuals of a bunionectomy, bilateral 
hearing loss, and hemorrhoids.  

The April 2006 rating decision denied the Veteran's claims of 
entitlement to service connection for a bilateral knee 
disability and arthritis of the lumbar spine, as well as 
denied his claim of entitlement to service connection for a 
dental disability manifested by lost teeth and a history of 
bridge replacement.

In an August 2007 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation, 
effective February 13, 2007.   At that time, the RO also 
granted the Veteran an increased, 10 percent rating for 
hemorrhoids, effective February 13, 2007.  In July 2008, the 
RO granted the Veteran an increased, 10 percent rating for 
residuals of a bunionectomy of the right great toe with 
arthritis of the first metatarsal phalangeal joint, effective 
April 9, 2008.  The Veteran has continued his appeal for 
higher disability ratings.  See AB v. Brown, 6 Vet. App. 35 
(1993).

In November 2009, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge 
(AVLJ).  The transcript of that proceeding is of record.  

The Board notes that, at his November 2009 hearing, the 
Veteran and his representative raised a claim of entitlement 
to a total disability rating based on individual 
unemployability (TDIU).  The RO has not yet adjudicated this 
issue, and it is not inextricably intertwined with the issue 
adjudicated on the merits, herein.  As such, it is not 
properly before the Board and is referred to the RO for 
appropriate action.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's 
pending claims of entitlement to an increased rating for 
bilateral hearing loss, hemorrhoids, and residuals of a 
bunionectomy, as well as his pending claims of entitlement to 
service connection for bilateral knee disability and 
arthritis of the lumbar spine.  So, regrettably, these claims 
are being remanded to the RO via the Appeals Management 
Center (AMC).  VA will notify him if further action is 
required on his part.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD is 
productive of complaints of nightmares, depression, 
irritability, hypervigilance, and impaired thought process, 
but is not productive of severe occupational and social 
impairment in most areas.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 50 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the August 2007 rating decision on appeal granted the 
Veteran's claim of entitlement to service connection for 
PTSD, such a claim is now substantiated.   As such, his 
filing of a notice of disagreement as to the initial rating 
assigned does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  73 Fed. Reg. 23353 - 23356 (April 30, 
2008) (as it amends 38 C.F.R. § 3.159 to add paragraph 
(b)(3), effective May 30, 2008).  Rather, the Veteran's 
appeal as to the initial rating assignment triggers VA's 
statutory duties under 38 U.S.C.A. §§  5104 and 7105, as well 
as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of 
what is necessary to obtain the maximum benefits allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

VA issued VCAA notice letters, dated in March 2007 and June 
2008, from the agency of original jurisdiction (AOJ) to the 
appellant.  The letters explained the evidence necessary to 
substantiate the Veteran's claim of entitlement to an 
increased disability rating, as well as the legal criteria 
for entitlement to such a benefit.  The letters also informed 
him of his and VA's respective duties for obtaining evidence. 

In addition, the March 2007 and June 2008 letters from VA 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  
Although the notice elements required by Dingess/Hartman were 
provided to the appellant after the initial adjudication, the 
case was readjudicated thereafter, and the appellant has not 
been prejudiced thereby.  As such, there was no defect with 
respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA 
post-service treatment and examination.  Additionally, the 
claims file contains the Veteran's own statements in support 
of his claim, including a transcript of the Veteran's 
testimony before the undersigned Acting Veterans Law Judge 
(AVLJ).  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in 
turn, will compensate the veteran for times since the 
effective date of his award when his disability may have been 
more severe than at other times during the course of his 
appeal.

Analysis

The Veteran's PTSD is presently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 
10 percent disability evaluation is assigned under this code 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent disability rating is warranted 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, and mild memory loss.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
disability rating requires occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Code 9411.

For the next higher 70 percent evaluation to be warranted, 
there must be occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as:  suicidal ideation; obsessive rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

Considering the evidence relating to the Veteran's service-
connected PTSD for the entire rating period on appeal, the 
Board finds that the Veteran's disability picture is most 
consistent with the 50 percent disability evaluation, but no 
higher, and that an increased disability evaluation is 
warranted for the entire rating period on appeal.  In this 
regard, the Board observes that the objective clinical 
evidence of record indicates that he experiences some social 
or occupational impairment due to decreased cognitive 
function, with impaired abstract thinking and communication, 
difficulty understanding complex commands, memory impairment, 
and sleep disturbance.  The Veteran reported at his May 2008 
VA examination that he experiences PTSD symptoms four to five 
times per week and that he is unemployed for reasons 
unrelated to his service-connected PTSD.  The Veteran had 
good eye contact, unimpaired judgment, and there was no 
evidence of delusions or hallucinations, but his affect was 
nervous, he was depressed, and his insight was impaired.  The 
Veteran also reported experiencing hypervigilance and 
irritability.  However, according to the Veteran's VA 
examination reports and treatment notes, he does not 
experience near-continuous panic, impaired impulse control, 
spatial disorientation, or obsessive or ritualistic behavior.  
Further, there is no evidence that he is unable to function 
independently in an appropriate and effective manner as a 
result of his PTSD.  Moreover, the May 2008 VA examination 
report and recent VA treatment notes demonstrate that the 
Veteran was oriented as to time, person and place, and there 
was also no neglect of personal appearance and hygiene.  
Further, while the Veteran's social life is restricted due to 
his PTSD and alcohol abuse, his marital and family 
relationships appear to be good; according to the VA 
examination reports, the Veteran had few social relationships 
outside of his family, but such social impairment is 
reflected in the increased, 50 percent evaluation assigned 
throughout the rating period on appeal.

Additionally, while the Board acknowledges that the Veteran 
had Global Assessment of Functioning (GAF) scores of 55 
during the rating period.  Such GAF scores have not been 
shown to be solely based on the service-connected disability 
at issue; the Board notes that the Veteran is impaired by his 
nonservice-connected alcohol abuse and a cognitive disorder.  
GAF is a scale reflecting the "'psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness.'"  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (1994) (DSM-IV)).  A GAF score of 41 
to 50 denotes serious symptoms, or any serious impairment in 
social, occupational, or school functioning.  Id.  GAF scores 
of 51 to 60 are indicative of moderate symptoms such as a 
flat affect or occasional panic attacks, or moderate 
difficulty in social or occupational functioning (i.e., few 
friends, conflicts with peers).  See the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  See, too, 
38 C.F.R. § 4.130.  

A GAF score is highly probative, as it relates directly to 
the Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  However, the Board also points out that the clinical 
findings are nevertheless more probative in making this 
important determination, as these findings more accurately 
portray the relevant symptoms of only the Veteran's service-
connected PTSD.  See 38 C.F.R. §§ 4.2, 4.6.  In this regard, 
the Board points out that VA treatment notes dated through 
2008 consistently indicate that the Veteran's symptoms were 
productive of no more than moderate impairment due to his 
PTSD.  So there is no justification for increasing the rating 
for the Veteran's PTSD in excess of 50 percent on the basis 
of his GAF scores; overall, his GAF scores were commensurate 
with his current rating.  See 38 C.F.R. § 4.7.

The Board has also considered whether the Veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the Veteran that his PTSD, standing alone, resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of normal rating schedule standards.  
Accordingly, the Board finds that this case does not warrant 
referral to the Director of Compensation and Pension Service 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In conclusion, the Board finds that the evidence of record 
reveals manifestations consistent with a 50 percent 
evaluation for PTSD, but no higher.  See 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to an initial rating of 50 percent for PTSD is 
granted, subject to the applicable law and regulations 
governing the award of monetary benefits.


REMAND

The RO, in the aforementioned April 2006 rating decision 
(dated April 26, 2006 and mailed April 28, 2006), denied the 
Veteran's claim of entitlement to service connection for a 
dental disability manifested by lost teeth and a history of 
bridge replacement.  In a statement received on April 20, 
2007, the Veteran continued to complain that he had a dental 
disability manifested by lost teeth and a history of bridge 
replacement as a result of his military service.  This 
statement may be reasonably construed as expressing 
disagreement with the RO's April 2006 rating decision denying 
the Veteran's claim of entitlement to service connection for 
a dental disability manifested by lost teeth and a history of 
bridge replacement, and the Board thus concludes that this 
constitutes a timely notice of disagreement (NOD) with the 
RO's decision.  As such, this claim must be remanded to the 
RO for issuance of a statement of the case (SOC).  See 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The 
Veteran also must be given an opportunity to perfect an 
appeal to the Board concerning this issue by submitting a 
timely substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 
20.302, 20.303, 20.304, 20.305.

With regard to the Veteran's claims of entitlement to 
increased disability ratings for bilateral hearing loss, 
hemorrhoids, and residuals of a bunionectomy of the right 
great toe, the Board observes that the Veteran reported that 
he received treatment related to these service-connected 
disabilities at the Dallas VA Medical Center (VAMC) since May 
2008.  The Board acknowledges that the RO obtained medical 
records from the Dallas VAMC, dated June 2004 through 
November 2006, April 2007 through May 2007, and from January 
2008 through April 2008, but points out that treatment 
records for the remainder of 2007 and from May 2008 to the 
present, as reported by the Veteran have not been associated 
with his claims file.  These records may contain important 
medical evidence or confirmation of the Veteran's assertions.  

VA must make a "reasonable effort" to obtain these and 
other relevant records.  If the RO did make a reasonable 
effort to obtain all of the Veteran's VA medical treatment 
records, but they were unavailable, there is no specific 
indication in the file that these records do not exist or 
that further attempts to obtain them would be futile.  
See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2007).  As VA 
has a duty to request all available and relevant records from 
Federal agencies, including VA medical records, another 
search must be made for any additional VA medical records 
that might be available for consideration in this appeal.  
See 38 C.F.R. § 3.159(c)(2), (c)(3) (2009).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

While the Board acknowledges that the Veteran was provided 
with multiple VA examinations, the Board notes that none of 
the examination reports address whether the Veteran's current 
bilateral knee disability or arthritis of the lumbar spine 
are related to his service.  In this regard, the Board 
acknowledges that the Veteran's service treatment records, 
including his January 1985 retirement examination, do not 
show a chronic bilateral knee or lumbar spine disability.  
Nevertheless, the Veteran was treated for a swollen knee in 
January 1971 and complaints of back pain in December 1969.  
In addition, the Board notes that the Veteran claims that, 
even absent an acute injury during service, his cumulative 
years of duty resulted in his current bilateral knee and 
lumbar spine disabilities.   VA adjudicators may consider 
only independent medical evidence to support their findings; 
they may not rely on their own unsubstantiated medical 
conclusions.  If the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board 
finds that the Veteran should be afforded a VA examination in 
order to determine nature and etiology of the Veteran's 
bilateral knee disability and arthritis of the lumbar spine.  
See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Similarly, the Veteran and his representative, at his Board 
videoconference hearing and in written statements, assert 
that the Veteran's service-connected bilateral hearing loss,  
hemorrhoids, and residuals of a bunionectomy of the right 
great toe are worse than currently evaluated.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. 
Brown, 7 Vet. App. 517, 526 (1995).  In this regard, it is 
noted that the Court in Green stated that the fulfillment of 
the statutory duty to assist includes conducting a thorough 
and contemporaneous medical examination, one that takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
Board acknowledges that the Veteran was most recently 
afforded VA feet examination in May 2008 and VA examinations 
related to his hemorrhoids and bilateral hearing loss in 
March 2007 and October 2007, respectively.  Copies of the 
examination and assessment reports are associated with his 
claims file.  Nevertheless, the Veteran, at his hearing, 
asserted that he underwent surgery related to his 
bunionectomy of the right great toe in February 2009, 
requires continued over- the-counter treatment for his 
hemorrhoids, and was recently provided hearing aids for his 
bilateral hearing loss.  As such, in order to effectively 
evaluate the Veteran's service-connected bilateral hearing 
loss,  hemorrhoids, and residuals of a bunionectomy of the 
right great toe, more recent objective characterizations of 
each condition and its associated symptomatology 
are required.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where the veteran is appealing the rating for an 
already established service-connected condition, his present 
level of disability is of primary concern).  

Therefore, additional clinical assessment and medical 
opinions are needed to adequately address the Veteran's 
claims.  As a result, additional VA examinations would be 
useful in evaluating the appeal.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at VA health-
care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). (Expedited 
handling is requested.)

1.  Issue the Veteran a statement of the 
case with respect to the issue of 
entitlement to service connection for a 
dental disability manifested by lost 
teeth and a history of bridge 
replacement.  The Veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this matter to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  

If, and only if, the appellant submits a 
timely substantive appeal concerning this 
additional issue should the issue be 
forwarded to the Board for appellate 
consideration.

2.  Obtain complete records of the 
Veteran's treatment at the Dallas VA 
Medical Center in Texas, including all 
hospitalization reports, during 2007 and 
from May 2008 to the present.  If these 
records are unavailable, simply do not 
exist, or further attempts to obtain them 
would be futile, document this in the 
claims file.  See 38 U.S.C.A. § 5103A(b).  

3.  The RO should schedule the Veteran 
for a VA orthopedic examination 
to determine the nature and etiology of 
his bilateral knee disability, including 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that his current bilateral knee 
disability, if any, is related to his 
service in the military, to include any 
alleged injuries during his period of 
military service.  To assist in making 
this important determination, have the 
designated examiner review the claims 
file for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's service medical records, 
and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report.  

4.  The RO should schedule the Veteran 
for a VA spine examination to determine 
the nature and etiology of his lumbar 
spine disability, including whether it is 
at least as likely as not (i.e., 50 
percent or greater probability) that his 
current arthritis of the lumbar spine, is 
related to his service in the military, 
to include any alleged injuries during 
his period of military service.  To 
assist in making this important 
determination, have the designated 
examiner review the claims file for the 
Veteran's pertinent medical history, 
including a copy of this remand, the 
Veteran's service medical records, and 
pertinent post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report.  

5.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected residuals of a 
bunionectomy of the right great toe with 
arthritis of the first metatarsal 
phalangeal joint.  Conduct all testing 
and evaluation indicated and review the 
results of any testing prior to 
completion of the examination report.  
The examiner should also comment on the 
Veteran's current level of social and 
occupational impairment due to his 
service-connected residuals of a 
bunionectomy of the right great toe with 
arthritis of the first metatarsal 
phalangeal joint.  Any indications that 
the Veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in 
the examination report.  If no opinion 
can be rendered, an explanation should be 
set forth.  

The claims file should be made available 
to the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand.  The examiner must indicate in 
the examination report whether or not 
review of the claims folder was made.  
Please also discuss the rationale of all 
opinions provided.  

6.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected hemorrhoids.  Conduct 
all testing and evaluation indicated and 
review the results of any testing prior 
to completion of the examination report.  
The examiner should also comment on the 
Veteran's current level of social and 
occupational impairment due to his 
service-connected hemorrhoids.  Any 
indications that the Veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on 
examination should be directly addressed 
and discussed in the examination report.  
If no opinion can be rendered, an 
explanation should be set forth.  

The claims file should be made available 
to the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand.  The examiner must indicate in 
the examination report whether or not 
review of the claims folder was made.  
Please also discuss the rationale of all 
opinions provided.  

7.  Schedule the Veteran for an audiogram 
and Maryland CNC speech recognition test 
to determine the current severity of his 
bilateral hearing loss.  His VA claims 
file must be made available to the 
designated examiner for a review of the 
pertinent medical history.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be performed.  The examiner is also 
requested to specifically indicate 
whether the Veteran's bilateral hearing 
loss has worsened since his October 2007 
VA evaluation and, if so, to what extent.  
The examiner should report complaints and 
clinical findings in detail including 
pure-tone threshold averages and speech 
discrimination scores, and the basis for 
the examiner's opinion should be fully 
explained. Any indications that the 
Veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in 
the examination report.  

The claims file should be made available 
to the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand.  The examiner must indicate in 
the examination report whether or not 
review of the claims folder was made.  
Please also discuss the rationale of all 
opinions provided.  

8.  Following completion of the above, 
the RO should readjudicate the issues of 
entitlement to increased disability 
evaluations for bilateral hearing loss, 
hemorrhoids, and residuals of a 
bunionectomy of the right great toe, as 
well as the issues of entitlement to 
service connection for a bilateral knee 
disability and arthritis of the lumbar 
spine.  Consideration must be given to 
all additional evidence received since 
issuance of the most recent statement of 
the case as to the matter.  If any 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


